Title: To James Madison from Hugh Henry Brackenridge, 31 May 1805
From: Brackenridge, Hugh Henry
To: Madison, James


Sir
Carlisle May 31. 1805.
You will perhaps recollect that a Number of years ago, I published a bagatelle under the title of Modern Chivalry, and some continuation of it has been made by me occasionally Since. I inclose the last part thrown out as a Jeu de Espirit, which you may thing [sic] to be beneath my Station but Dulce est desipere in loco. My mind has been always playful under even Circumstances that gave pain.
The bearer Captain Richard Parker of the quarter master dipartment, or keeper of military Stores at this place has business to transact with the Secretary at the war, and wishes me to mention him where it may be of use to him, as to what I know of his Conduct & character. I am not acquainted with the Secretary at war but immediately told him I would give him a packet for you, and make honourable mention of him, which you would take the trouble I flattered myself, to Communicate to the Secretary. It is that he is well behaved, and attentive in business, and well respected in the Community. This is his reputation, and I have formed the like Opinion from my Own Observation during the four years I have resided at this place.
We are like to have revolutionary times in this State, I wish the burning may not reach the federal Govermt.
It is a Crisis of great moment to the Cause of liberty, which depends On the preservation of our Constitutions. I am with friendship Yours,
H H Brackenridge
